Citation Nr: 0311651	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
May 1971.

This matter comes before the Board on appeal of a January 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  The 
veteran testified before the undersigned Veterans Law Judge 
at a hearing held in Washington, DC, in September 1998.  This 
case was remanded by the Board in February 1999 for further 
development; it was returned to the Board in February 2003.

The Board notes that the RO, in the January 1997 rating 
decision from which the current appeal originates, determined 
that new and material evidence had not been presented to 
reopen the claim for service connection for PTSD.  In the 
February 1998 statement of the case, the RO identified the 
issue as entitlement to service connection for PTSD.  In an 
April 1998 supplemental statement of the case, however, the 
RO re-characterized the issue on appeal as whether new and 
material evidence had been presented to reopen a claim for 
service connection for PTSD "or other psychiatric 
disorder".  The Board, in the February 1999 remand, 
requested that the RO clarify whether the issue on appeal was 
properly limited to the specific disorder of PTSD, or whether 
other psychiatric disabilities were for consideration.  
Thereafter, in an April 1999 supplemental statement of the 
case, the RO clarified that the issue on appeal was limited 
to the specific disorder of PTSD.  The Board notes that the 
veteran has not alleged that consideration of entitlement to 
service connection for any psychiatric disorder other than 
PTSD is at issue in the instant appeal.  Accordingly, the 
issue before the Board is as listed on the title page of this 
action.

The Board also notes that, in a February 2001 statement, the 
veteran raised a claim to reopen the issue of entitlement to 
service connection for peripheral neuropathy.  This matter is 
therefore referred to the RO for appropriate action.

The Board lastly notes that it is unclear whether the 
veteran, in a March 1998 statement, intended to raise claims 
for entitlement to service connection for rashes, tinnitus, 
and headaches, on the basis of exposure to Agent Orange 
during service.  If he desires to submit such claims, he 
should so notify the RO, which should respond appropriately 
to any communication received. 


FINDINGS OF FACT

1.  An April 1996 Board decision denied service connection 
for psychiatric disability, to include PTSD.

2.  The evidence added to the record since the April 1996 
Board decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that during the pendency of the 
instant claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) was enacted.  The VCAA appears to 
have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, as in this case, 
the final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  With respect to claims to reopen based on the 
submission of new and material evidence, the revisions 
provide for a limited duty on the part of VA to assist the 
veteran in obtaining evidence in support of his claim, but 
only for those claims filed on or after August 29, 2001.  The 
veteran's claim was filed in August 1996.  

The Board notes that on June 18, 1999, during the pendency of 
this appeal, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 1997, to provide:  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32,808 (1999).  In 
addition, on March 7, 2002, 38 C.F.R. § 3.304(f) was again 
amended with respect to the type of evidence that may be 
relevant in corroborating a veteran's statement regarding the 
occurrence of a stressor in claims for service connection of 
PTSD resulting from personal assault.  See 67 Fed. Reg. 
10,330 (2002).  In March 2003, the Board provided the veteran 
with the relevant provisions of 38 C.F.R. § 3.304(f), as 
amended, and afforded him a period of 60 days within which to 
submit any additional evidence or argument; he responded 
later in March 2003 that he had no such additional evidence 
or argument to submit.
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Entitlement to service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).

As noted previously, 38 C.F.R. § 3.304(f) was amended, 
effective March 7, 1997, to provide:  Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32,808 (1999).

Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7104(b) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The claim in the instant appeal was 
received in August 1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for psychiatric disability, including 
PTSD, was denied in an April 1996 Board decision.  As a 
result, service connection for PTSD may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the April 1996 Board 
decision included service medical records and VA and private 
treatment records for April 1986 to August 1994 which are 
entirely negative for any diagnosis of PTSD.  The evidence on 
file additionally included the report of a July 1993 VA 
psychiatric examination conducted by two psychiatrists, at 
which time the examiners specifically concluded that the 
veteran did not have PTSD.

Pertinent evidence added to the record since the April 1996 
Board decision includes, inter alia, VA treatment and 
hospital reports for the period from April 1986 to September 
2001, as well as an April 2002 statement by Mr. S.A.Y., a 
service comrade of the veteran.  The VA medical records show 
that the veteran, beginning in October 1997, has been treated 
for symptoms diagnosed as PTSD that the records suggest 
resulted from his claimed experiences in service, including 
an incident in which he purportedly witnessed the suicide of 
a fellow soldier.  With respect to the April 2002 statement 
by Mr. S.A.Y., he indicates that he served with the veteran 
around the time of an incident in which the veteran 
purportedly witnessed the suicide of a fellow soldier.  He 
explained that while he was not present when the suicide 
occurred, he spoke with the veteran shortly after the 
incident concerning what the veteran witnessed.

Inasmuch as the evidence of record at the time of the April 
1996 Board decision did not include medical evidence 
demonstrating a diagnosis of PTSD, or any evidence 
corroborative of a claimed stressor incident, the Board 
concludes that the newly submitted VA records showing 
treatment for PTSD and the April 2002 statement by Mr. S.A.Y. 
are clearly new and material.  Accordingly, the opinions 
contained in the medical records and Mr. S.A.Y.'s statement 
bear directly and substantially upon the specific matter 
under consideration, are not cumulative or redundant, and are 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  The veteran's claim 
of entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for PTSD has been presented; to this extent, the 
appeal is granted. 


REMAND

After review of the record, the Board is of the opinion that 
further development is warranted prior to adjudication of the 
merits of the veteran's claim

In this regard the Board notes that the stressful experiences 
claimed by the veteran to have caused PTSD include being 
assaulted by fellow soldiers while in Vietnam; witnessing the 
suicide of a fellow soldier in Vietnam; an incident in which 
a gun was held to his head by another soldier on orders from 
his captain; witnessing four mutilated bodies of American 
soldiers; receiving sniper, rocket and mortar fire; 
retrieving bodies during the day; and saving three men from 
drowning under hazardous conditions while in Vietnam.

In the February 1999 remand, the Board requested that the RO 
contact the United States Armed Services Center for Research 
of Unit Records (USASCRUR) to attempt to obtain verification 
of the veteran's claimed stressor incidents.  The record 
reflects that the RO thereafter contacted the USASCRUR and 
provided that agency with a copy of a statement by the 
veteran discussing his claimed stressor incidents, as well as 
with a list of the veteran's units of assignment.  In an 
April 2001 response, the USASCRUR provided some information 
concerning suicides occurring in the region and during the 
time in which the veteran served, but did not address any of 
the other stressor events described by the veteran.  In 
addition, the Board notes that the USASCRUR provided the unit 
history for only one of the veteran's units, and only for the 
period from January 1970 to December 1970 (the veteran 
appears to have served in the referenced unit in 1969 as well 
as in 1970).  Under the circumstances, the Board is of the 
opinion that further attempts to verify the veteran's claimed 
stressors are warranted.

With respect to the particular stressor of witnessing the 
suicide of a fellow soldier, as noted in the preceding 
section, the evidence on file includes an April 2002 
statement by Mr. S.A.Y., which essentially corroborates the 
veteran's claimed stressor of witnessing the suicide.  Given 
the corroborative nature of the statement, the Board is of 
the opinion that further VA examination of the veteran is 
warranted.

The Board notes that the veteran, at his September 1998 
hearing, indicated that he was receiving treatment at the 
Greenville, South Carolina Vet Center.  In a September 1998 
statement a social worker affiliated with the Greenville Vet 
Center indicated that the veteran was first seen at that 
facility in May 1988.  The record reflects that complete 
records for the veteran from the referenced Vet Center are 
not on file.  

The Board also notes that the February 1999 remand requested 
the RO to obtain the results of a Minnesota Multiphasic 
Personality Inventory (MMPI) test conducted in February 1989, 
which the record suggests was conducted at the Columbia, 
South Carolina VA Medical Center (VAMC) during a period of 
hospitalization from January to February 1989.  The record 
shows that the RO in June 1999 requested the referenced MMPI 
test results from the Columbia VAMC, but there is no 
indication that the facility responded.  Given the above, the 
Board finds that further attempts to obtain all relevant VA 
medical records for the veteran should be undertaken.

The Board lastly notes that the veteran, in a February 2001 
statement, indicated that he was receiving disability 
benefits from the Social Security Administration (SSA).  
Records pertaining to the veteran's receipt of such benefits 
from the SSA are potentially relevant to the instant appeal 
and should be obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 371 (1992). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
include the Greenville, South 
Carolina Vet Center, who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran, to include from the 
Greenville Vet Center, which have 
not been secured previously.  In any 
event, the RO should obtain medical 
records for the veteran from the VA 
Medical Center in Columbia, South 
Carolina, and from the VA outpatient 
clinic in Greenville, South 
Carolina, for the period from May 
1971 to the present.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which the veteran's 
award or denial of SSA disability 
benefits was based, and a copy of 
the records associated with any 
subsequent disability determinations 
by the SSA.

4.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged service 
stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a 
copy of the veteran's DD 214 and 
other service personnel records 
should be sent to the United States 
Armed Services Center for Research 
of Unit Records.  The USASCRUR 
should be provided with a copy of 
any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also 
be requested to furnish the unit 
history and operational reports for 
each unit the veteran was assigned 
to during the period from January 
1969 to December 1970.

5.  After completing the above 
actions, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric evaluation to be 
conducted by a board of two 
psychiatrists.  The veteran's claims 
files and a copy of this remand must 
be provided to the examiners prior 
to the examinations.  All tests and 
studies deemed helpful by the 
examiners should be conducted in 
conjunction with the examinations.  
Both psychiatrists should interview 
the veteran and review all pertinent 
records in his claims files.  The 
examiners should jointly determine 
the true diagnoses of any currently 
manifested psychiatric disorders.  
The diagnoses should be based on 
examination findings, all available 
service and post-service medical 
records, complete review of 
comprehensive testing for PTSD, and 
any special testing deemed 
appropriate.  A multiaxial 
evaluation based on the current DSM-
IV diagnostic criteria is requested.  
In this respect, the examiners 
should attempt to reconcile the 
multiple, conflicting psychiatric 
diagnoses and/or assessments of 
record based on a review of all of 
the medical evidence of record, 
including the VA hospitalization 
reports, the outpatient treatment 
reports, and the previous VA 
psychiatric examination reports.  If 
a diagnosis of PTSD is made, the 
specific stressor(s) to which it is 
related should be set forth, and the 
examiners should state whether 
stress associated with witnessing 
the suicide of a fellow soldier in 
service is sufficient by itself to 
have caused the veteran's claimed 
post-traumatic stress disorder.  The 
relationship to service of any other 
disorders, such as depression, a 
psychotic disorder, and previously-
identified personality disorders, 
should be fully explained, along 
with the interrelationship of 
multiple psychiatric diagnoses, if 
found.  The complete rationale for 
all conclusions reached and opinions 
expressed should be fully explained.  
The report of the evaluation and all 
associated testing should be 
associated with the claims folders.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and the implementing 
regulations found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001).  Then, 
the RO should re-adjudicate the 
issue of entitlement to service 
connection for PTSD, based on a de 
novo review of the record.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to the 
amended criteria for evaluating claims for service connection 
for PTSD.  67 Fed. Reg. 10,330-32 (March 7, 2002).  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.





	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



